         Case 4:20-cv-00059-BMM Document 36 Filed 09/29/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 BOLD ALLIANCE, et al.,

 Plaintiffs,                                          CV-20-59-GF-BMM

 v.
                                                       ORDER
 THE U.S. DEPARTMENT OF THE
 INTERIOR, et al.,

 Defendants,

 TRANSCANDA KEYSTONE
 PIPELINE, LP a Delaware limited
 partnership TC ENERGY
 CORPORATION, a Canadian Public
 company,

 Defendant-Intervenors.

      Defendant-Intervenors (DI) have moved for an order allowing Kathleen

Mueller, Esq., and Peter C. Whitfield, Esq. to appear pro hac vice in this case with

Jeffrey J. Oven, Esq., designated as local counsel. The applications of Ms. Mueller

and Mr. Whitfield appear to be in compliance with L.R. 83.1(d).

      IT IS ORDERED:

      DI’s motions to allow Ms. Mueller and Mr. Whitfield to appear on their

behalf (Docs. 34 and 35) are GRANTED, subject to the following conditions:
           Case 4:20-cv-00059-BMM Document 36 Filed 09/29/20 Page 2 of 4



      1.       Local counsel shall exercise the responsibilities required by L.R.

83.1(d)(5) and must be designated as lead counsel or as co-lead counsel;

      2.       Only one attorney appearing pro hac vice may act as co-lead counsel;

      3.       Ms. Mueller and Mr. Whitfield must each do their own work. Each

must do their own writing, sign their own pleadings, motions, briefs, and, if

designated co-lead counsel, must appear and participate personally in all

proceedings before the Court;

      4.       Local counsel shall also sign all such pleadings, motions and briefs

and other documents served or filed; and

      5.       Admission is personal to Ms. Ms. Mueller and Mr. Whitfield.

      IT IS FURTHER ORDERED:

      Each applicant shall file, within fifteen (15) days from the date of this Order,

an acknowledgment and acceptance of their admission under the terms set

forth above.

      DATED this 29th day of September, 2020.




                                           -2-
Case 4:20-cv-00059-BMM Document 36 Filed 09/29/20 Page 3 of 4




                             -3-
Case 4:20-cv-00059-BMM Document 36 Filed 09/29/20 Page 4 of 4
